 DAUFUSKIE ISLAND CLUB AND RESORT
 595
Daufuskie Club, Inc. d/b/a Daufuskie Island Club and 
Resort, Inc. and Melrose Asset Corp., Bloody 
Point Asset Corp., and Melrose Landing Corp. 
and Club Financial Corp. and Club Corporation 

Inc., and its wholly owned subsidiaries Clubcorp 
International, Inc., Cl
ubcorp USA Inc., Club Corporate, Inc., Clubcorp of America, Inc. and 
Clubcorp Resorts, Inc., d/b/a The Pinehurst 
Company and/or Pinehurst Company Resorts 
and/or Pinehurst, Inc. and
 Tiburon Capital 
Group and Tiburon Hosp
itality Management, LLC and their wholly owned subsidiaries and/or 
affiliates Daufuskie Isl
and Properties, LLC, 
Carolina Shores, LLC, Melrose Utility Com-
pany, Inc., and Rose Mix, Inc. 
and 
International 
Union of Operating Engineers, Local 465, AFLŒ
CIO.  
Case 11ŒCAŒ17334 
April 16, 2004 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH On May 14, 1999, the National Labor Relations Board 
issued a Decision and Order in this proceeding
1 in which 
it ordered Respondent Daufuskie Club, Inc., to make 
whole 108 named discriminatees for their losses resulting 
from Respondent Daufuskie™s unfair labor practices in 
violation of Section  8(a)(1), (3), and (5) of the Act.  On 

May 2, 2000, the United States Court of Appeals for the 
District of Columbia Circuit entered an unpublished 

judgment enforcing the Board™s Order.
2  On about May 
31, 2002, Respondent Daufuskie was sold to Respondent 
Tiburon Hospitality Group, et al. (Respondent Tiburon). 
A controversy having arisen over the amount of back-
pay due the discriminatees under the Board™s Order, the 
Regional Director for Region 11 issued a compliance 

specification and notice of h
earing on August 12, 2002, 
alleging that Respondent Tiburon is a successor of Re-

spondent Daufuskie and that they are jointly and sever-

ally liable for the amounts of backpay owed to the indi-
vidual discriminatees that ar
e set forth in that document.
3                                                            
                                                                                             
1  328 NLRB 415. 
2  221 F.3d 196. 
3  The compliance specification identifies Respondent Daufuskie as 
Daufuskie Club, Inc. d/b/a Daufus
kie Island Club and Resort, Inc.; 
Melrose Asset Corp., Bloody Point Asset Corp., and Melrose Landing 
Corp.; Club Financial Corp.; Club 
Corporation Inc., and its wholly 
owned subsidiaries Clubcorp Interna
tional, Inc., Clubcorp USA, Inc., 
Club Corporate, Inc., Clubcorp of Am
erica, Inc.; and Clubcorp Resorts, 
Inc., d/b/a The Pinehurst Company and/or Pinehurst Company Resorts 
and/or Pinehurst, Inc.; and Res
pondent Tiburon as Tiburon Capital 
Group and Tiburon Hospitality Management, LLC and their wholly 
owned subsidiaries and/or affiliates Daufuskie Island Properties, LLC, 
The compliance specification 
also notified both Respon-
dents that they were required to file a timely answer 
complying with the Board™s Rules and Regulations.  On 
August 30, 2002, Respondent Daufuskie filed an answer.  

Respondent Tiburon failed to file an answer to the com-
pliance specification. 
By letter dated September 5, 2002, the General Coun-
sel advised Respondent Daufuskie that portions of its 

answer were insufficient under Section 102.56(b) of the 
Board™s Rules and Regulations in that those portions 

failed to plead specifically as to information within Re-
spondent Daufuskie™s knowledge.   On the same day, the 
General Counsel advised Respondent Tiburon by letter 
that it had failed to file an answer. 
On September 13, 2002, Respondent Tiburon filed an 
answer to the compliance 
specification and notice of 
hearing.  Respondent Tiburon generally denied the con-
tested paragraphs.  The answer claimed insufficient in-

formation on which to admit or deny the allegations con-
cerning gross backpay and interim earnings.  The answer 
also denied that Respondent
 Tiburon was a successor to 
Respondent Daufuskie. 
Also on September 13, 2002, Respondent Daufuskie 
filed a supplemental answer denying, among other 

things, that the average hour
ly earnings form
ula utilized in the compliance specification was appropriate.  Rather, 

it contended that the appropriate backpay formula is 

ﬁFormula Two,ﬂ referenced in Section 10532.3 of the 
Board™s Casehandling Manual, which provides for the 
calculation of gross backpay based on the hours and 

wages of comparable employees. Respondent Daufuskie, 
however, did not supply supporting figures and made no 
calculations. On October 4, 2002, the General Counsel filed with 
the Board by Federal Express a Motion for Partial Sum-
mary Judgment.
4  The General Counsel asserted in that 
motion that inasmuch as Respondent Daufuskie™s sup-
 Carolina Shores, LLC, Melrose Utility Company, Inc., and Rose Mix, 
Inc.  
4  On October 5, 2002, that motion was served on representatives of 
the parties by certified mail, and on 
the parties by regular mail.  Inas-
much as the parties were not served 
in the same manner as was used for 
filing with the Board, the Motion for Partial Summary Judgment had 
not been properly served in acco
rdance with Sec. 102.114 of the 
Board™s Rules and Regulations.  On October 8, 2002, the Regional 
Director indefinitely postponed the hearing in this manner. 
On October 15, 2002, the General Counsel filed a motion that the 
Board accepts the Motion for Partial Summary Judgment.  The General 

Counsel contended that inasmuch 
as the parties were now properly 
served and the hearing had been postponed, the Respondents could 

show no prejudice by the Board™s ac
ceptance of the Motion for Partial 
Summary Judgment. The General Counsel requested that the Board 
accept the Motion for Partial Summar
y Judgment and afford the Re-
spondents a reasonable opportunity to respond to the motion. 
341 NLRB No. 81 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 596 
plemental answer did not co
ntain ﬁappropriate supporting 
figures,ﬂ it was nothing more than a general denial of the 
General Counsel™s backpay formula.  The General Coun-
sel™s motion further contended that the Respondents™ 

separate answers to paragraphs 9(a), (b), (c), (d), and (e), 
10, 11, 13(a) and (b), 14(a) and (b), 15, 16, 17, and 18 of 
the compliance specification failed to meet the require-

ments of Section 102.56(b) and (c) of the Board™s Rules 
and Regulations because they constituted general denials 
of matters within each of the Respondent™s knowledge.  
The General Counsel moved that the Board deem para-
graphs 9(a), (b), (c), (d), and (e), 10, 11, 13(a) and (b), 
14(a) and (b), 15, 16, 17, and 18 of the compliance speci-
fication to be admitted as true and grant the General 
Counsel™s Motion for Partial Summary Judgment. 
On October 9, 2002, the Board issued an order trans-
ferring the proceeding to the 
Board and a Notice to Show 
Cause why the General Counsel™s motion should not be 

granted. 
On October 23, 2002, Respondent Daufuskie filed an 
opposition to the General Counsel™s Motion for Partial 

Summary Judgment and Reply to Board™s Notice to 
Show Cause, to which it attached its second supplemen-
tal and amended answer.  In this opposition, Respondent 

Daufuskie maintained that it 
was prejudiced by the im-
proper service of the General Counsel™s Motion for Par-

tial Summary Judgment because
 it was deprived of the 
opportunity to respond to that motion prior to the Board 
issuing its Show Cause Order, resulting in the postpone-
ment of the hearing.  Respondent Daufuskie further con-
tended that its second supplemental and amended answer 
cured any defects in its first supplemental answer, but 
that the first supplemental an
swer was also sufficient to 
avoid summary judgment.  Accordingly, it requested that 

the Motion for Partial Summary Judgment be denied 

pursuant to Section 102.114(c)(1) of the Board™s Rules 
and Regulations.   
The General Counsel did not file a response to Re-
spondent Daufuskie™s opposition to the Motion for 

Summary Judgment or Respondent Daufuskie™s second 
supplemental and amended answer. 
Ruling on the Motion for Partial Summary Judgment 
Sections 102.56(b) and (c) of the Board™s Rules and 
Regulations state: 
 (b) 
Contents of answer to specification
.ŠThe an-
swer shall specifically admit, deny, or explain each 

and every allegation of the specification, unless the 
respondent is without knowledge, in which case the 
respondent shall so state, 
such statement operating as 
a denial.  Denials shall fairly meet the substance of 
the allegations of the specification at issue.  When a 
respondent intends to deny only a part of an allega-
tion, the respondent shall specify so much of it as is 
true and shall deny only the remainder.  As to all 
matters within the knowledge of the respondent, in-

cluding but not limited to the various factors enter-
ing into the computation of gross backpay, a general 
denial shall not suffice.  As to such matters, if the re-

spondent disputes either th
e accuracy of the figures 
in the specification or the premises on which they 

are based, the answer sha
ll specifically state the ba-sis for such disagreement, setting forth in detail the 
respondent™s position as to the applicable premises 
and furnishing the appropriate supporting figures. 
(c) Effect of failure to answer or plead specifi-
cally and in detail to backpay allegations of specifi-

cation.
ŠIf the respondent fails to file any answer to 
the specification within the time prescribed by this 

section, the Board may, eith
er with or without taking 

evidence in support of the allegations of the specifi-
cation and without further notice to the respondent, 
find the specification to be 
true and enter such order 
as may be appropriate.  If the respondent files an an-
swer to the specification bu
t fails to deny any allega-
tion of the specification in the manner required by 
paragraph (b) of this section, and the failure to deny 
is not adequately explained, such allegation shall be 
deemed to be admitted to
 be true, and may be so 
found by the Board without the taking of evidence 
supporting such allegation, and the respondent shall 
be precluded from introducing evidence supporting 

the allegation. 
 In its first supplemental answer to the compliance 
specification, Respondent Daufuskie generally denied the 

allegations of the specification, invoked a different back-

pay formula, and asserted that the relevant payroll re-
cords necessary to make the 
required calculations were 
not in its possession.  The General Counsel filed his Mo-

tion for Partial Summary Judgment based on the first 
supplemental answer to th
e compliance specification.  
It is well established, however, that a respondent in a 
compliance proceeding may prop
erly cure defects in its 
answer before a hearing by an amended answer or a re-
sponse to a Notice to Show Cause. 
MFP Fire Protection
, 337 NLRB 984, 985 (2002); 
Mining Specialist, Inc
., 330 
NLRB 99, 101 fn. 12 (1999).  We find that the second 

supplemental and amended an
swer cured any defects in 
the first supplemental answer and complies with the re-
quirements of the Board™s Rules and Regulations be-
cause it adequately states the basis for disagreeing with 
the compliance specification allegations, sets forth in 
detail Respondent Daufuskie™s position as to the applica-
ble formula, and furnishes 
the appropriate supporting 
    DAUFUSKIE ISLAND CLUB AND RESORT
 597
data.  Further, Respondent Daufuskie™s general denial of 
interim earnings in its various answers is sufficient to 
defeat a Motion for Summary Judgment as to those earn-
ings, as they are generally not within its knowledge.  

Dews Construction Corp.,
 246 NLRB 945, 947 (1979).   
Respondent Daufuskie™s second supplemental and 
amended answer contends that the average hourly earn-

ings approach used in 
the compliance specification 
grossly overstates the quarterly baseline earnings for the 
discriminatees throughout the backpay period.  Instead, 

Respondent Daufuskie proposes an ﬁactual earningsﬂ 
approach for calculating quarterly baseline gross backpay 
earnings, utilizing the actual 1996 W-2 earnings record 
of the discriminatees.  Respondent Daufuskie provides 
supporting data for its gross backpay calculations, in-
terim earnings presently known by Respondent 
Daufuskie, backpay tolling dates, the predecessor™s wage 
rate, the W-2 wages, severance pay, and the specific 
formulas upon which the calculations were based for 
each discriminatee.  The General Counsel has not con-
tested the sufficiency of Respondent Daufuskie™s second 

supplemental and amended an
swer.  Accordingly, be-
cause the second supplemental and amended answer is 

sufficiently specific under 
the Board™s Rules and Regula-
tions to join the issues raised by the compliance specifi-
cation, we shall deny the General Counsel™s Motion for 
Partial Summary Judgment with respect to Respondent 

Daufuskie.
5With respect to Respondent Tiburon, its denial in its 
answer that it was a successor to Respondent Daufuskie 

raises an issue must be resolved at a hearing.  See 
Marine 
                                                          
 5  Inasmuch as we deny the Motion for Partial Summary Judgment, 
we find it unnecessary to pass on
 Respondent Daufuskie™s contention 
that it was prejudiced by the improper service of that motion. 
Machine Works
, 256 NLRB 15, 17 (1981).  We need not 
decide the question of the adequacy of Respondent Tibu-
ron™s answer to the gross backpay allegations of the 
specification. Respondent Daufuskie™s answer ade-

quately raises the gross backpay issue. Respondent Tibu-
ron, if found to be a succes
sor, would be derivatively 
liable therefore.  Cf. 
Kolin Plumbing Corp.
, 337 NLRB 
234, 236 (2001); 
Carib Inn Tennis Club & Casino
, 320 
NLRB 1113, 1114 fn. 4 (1996), enfd. 114 F.3d 1169 (1st 
Cir. 1997). 
Accordingly, we shall deny the General Counsel™s Mo-
tion for Partial Summary Judgment, and we shall order a 

hearing on the issues raised
 in the compliance specifica-
tion. 
ORDER IT IS ORDERED
 that the General Counsel™s Motion for 
Partial Summary Judgment is denied.  
IT IS FURTHER ORDERED
 that this proceeding is re-
manded to the Regional Director for Region 11 for the 

purpose of issuing a notice of hearing and scheduling a 
hearing before an administrative law judge for the pur-

pose of taking evidence concerning the issues raised in 
the compliance specification. 
IT IS FURTHER ORDERED
 that the administrative law 
judge shall prepare and serve 
on the parties a supplemen-
tal decision containing findings of fact, conclusions of 
law, and recommendations based on all the record evi-

dence.  Following service of the administrative law 
judge™s decision on the parties, the provisions of Section 
102.46 of the Board™s Rules and Regulations shall be 

applicable. 
    